EXHIBIT 10.1

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT is entered into as of March 18, 2016 by and among
Rafael Solorio, (hereinafter known as the "SELLER"), and the "BUYER" identified
on the signature page, concerning certain "STOCK", more fully identified on the
signature page of this Agreement.

 

WHEREAS, the STOCK was issued by Sector 5, Inc., a Nevada corporation
(hereinafter known as the ISSUER), a public company trading on the over the
counter market;

 

WHEREAS, SELLER is the legal and/or beneficial owner of the STOCK, the STOCK is
in the form of Fifteen Million (15,000,000) common shares of the "ISSUER" more
fully identified on the signature page;

 

WHEREAS, SELLER desires to sell and transfer to BUYER and BUYER desires to
purchase in a private transaction in accordance with the terms and conditions
provided for herein the STOCK; and

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties intending to be legally bound agree as
follows:

 

ARTICLE I

 

PURCHASE AND SALE OF STOCK AND SECURITY

 

Section 1.1 SALE OF STOCK: Subject to the terms and conditions set forth in this
Agreement, SELLER shall transfer and convey the STOCK to BUYER, free and clear
of any and all liens, claims, and encumbrances, whatsoever, and BUYER shall
purchase the STOCK from SELLER (the "TRANSACTION") by paying a total of
$400,000.00.

 

Section 1.2 STATUS OF STOCK: It is agreed and understood that the STOCK to be
sold pursuant to this Agreement is restricted stock, represent 75% voting
control of the ISSUER, and were issued without registration under the Securities
Act based upon a transaction exemption under Section 4(2) of the Securities Act.

 

Section 1.3 DEPOSIT & DELIVERY. Upon the execution of this Agreement, the SELLER
shall immediately transfer the STOCK to the Escrow Agent, Law Offices of Joseph
L. Pittera at 1308 Sartori Avenue, Suite 109 Torrance, California 90501, agreed
upon by both BUYER and SELLER and the Escrow Agent shall hold in escrow the
STOCK, and shall release the STOCK to BUYER upon the following conditions being
met:

 

a. An OTC qualified fully reporting Company, and with newly re-audited
financials from the Company's inception through March 18, 2016. SELLER shall
deliver Sector 5, Inc. in this form at his own expense and upon delivery the
BUYER shall instruct the Escrow Agent to release the $400,000.00.
 



 1

 



 

ARTICLE II

 

PRECONDITIONS TO CLOSING/DUE DILIGENCE

 

Section 2.1 CONDITIONS TO CONSUMMATION OF THE TRANSACTION: The respective
obligations of the parties with respect to this TRANSACTION shall be subject to
satisfaction of conditions customary to transactions of this type, including
without limitation, (a) execution of this Stock Purchase Agreement by all
parties; (b) absence of a material adverse change in the financial condition,
business, properties, assets or prospects of the ISSUER prior to Closing, (c)
satisfactory completion by the BUYER of due diligence; (d) confirmation that the
representations and warranties of each party are true and accurate in all
respects, and (e) delivery of Sector 5, Inc. in the form and manner established
by Section 1.3(a).

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

SELLER represents and warrants that at the time of the execution of this
Agreement and at the Closing thereof:

 

Section 3.1 MARKETABLE TITLE: The SELLER shall convey to BUYER good and
marketable title in and to the STOCK, free and clear of any and all liens,
claims, encumbrances.

 

Section 3.2 AUTHORITY: The SELLER has the right, power, legal capacity and
authority to enter into and perform its respective obligations under this
Agreement and no approvals or consents of any persons or entities are necessary
in connection with it;

 

Section 3.3 CONTRACTS: SELLER is not a party to any agreement, contract, or
written understanding, which would prevent them from lawfully entering into this
Agreement.

 

Section 3.4 FINANCIAL INFORMATION: SELLER has delivered all available requested
information regarding the ISSUER and such information is true, complete,
correct, and accurate.

 

Section 3.5 NO MATERIAL ADVERSE CHANGE: To the knowledge of the SELLER, since
the date of the initiation of negotiations regarding this TRANSACTION, there has
not been any material adverse change in the business, operations, properties,
prospects, assets, or condition of the ISSUER (financial or otherwise), and no
event has occurred or circumstance exists that may result in such a material
adverse change.

 

Section 3.6 STOCKS OWNED BY SELLER WERE NOT REGISTERED: SELLER was issued stock
by the Issuer for compensation.

 

 2

 

 

ARTICLE IV

 

REPRESENTATION AND WARRANTIES OF THE BUYER

 

The BUYER represents and warrants that:

 

Section 4.1 The BUYER is a sophisticated investor. The BUYER has the financial
ability to bear the economic risk of this investment, has adequate means for
providing for the current needs and contingencies of the BUYER and has no need
for immediate liquidity with respect to the investment in the Company.

 

Section 4.2 The BUYER:

 

(a) has evaluated the risks of a purchase of the STOCK and has relied solely
upon his counsel and his own investigation of the ISSUER together with the
information and representations made by the SELLER contained herein this
Agreement and any written information and documents provided to BUYER by the
SELLER and/or the ISSUER;

 

(b) has been given the opportunity to ask questions of, and receive answers
from, the ISSUER and the SELLER concerning terms and conditions of the STOCK and
other matters pertaining to this investment, and has been given the opportunity
to obtain such additional information necessary to verify the accuracy of the
information contained in any documents provided in order for the BUYER to
evaluate the merits and risks of the purchase of the STOCK to the extent the
ISSUER or SELLER possess such information or could acquire it without
unreasonable efforts or expense, and has not been furnished with any other
offering literature upon which the BUYER has relied;

 

(c) has not been furnished by SELLER with any oral or written representation or
oral or written information upon which the BUYER has relied in connection with
the private purchase of the STOCK that is not contained, or referred to, in this
Agreement;

 

(d) has investigated the acquisition of the STOCK to the extent the BUYER has
deemed necessary;

 

(e) is an accredited investor as that term is defined in Rule 501(a) of
Regulation D under the Securities Act of 1933, as amended;

 

(f) has determined that the STOCK is a suitable investment for the BUYER and
that, at this time, the BUYER could bear a complete loss of an investment in the
STOCK purchased hereby; and

 

Section 4.3 The BUYER is not relying on the SELLER or the ISSUER or any of its
affiliates or this Agreement with respect to the BUYER's tax consequences with
respect to the BUYER's purchase of the STOCK.

 

 3

 

 

Section 4.4 No federal or state agency has passed upon the STOCK or made any
finding or determination as to the fairness of this investment.

 

ARTICLE V

 

EXPENSES

 

Section 5.1 EXPENSES. Each of the parties shall be responsible for their own
expenses in connection with this Agreement and consummation of the TRANSACTION
contemplated hereby.

 

ARTICLE VI

 

THE CLOSING

 

Section 6.1 SELLER OBLIGATIONS: At the Closing, SELLER shall deliver to BUYER:

 

(a) Original Stock Certificate, together with executed stock powers, containing
a Signature Guarantee acceptable to the Transfer Agent, Securities Transfer
Corp. 2591 Dallas Parkway, Suite 102, and such other documents to show the
authority of the SELLER to endorse and transfer the STOCK.

 

(b) All other instruments or documents as may be reasonably required to
consummate the TRANSACTION contemplated by this Agreement.

 

Section 6.2 BUYERS' OBLIGATIONS: At the Closing, BUYER shall deliver to SELLER
the following:

 

(a) The PURCHASE PRICE for the STOCK as set forth in this Agreement.

 

Section 6.3 THE CLOSING. The Closing shall occur on or before March 18, 2016 or
if agreeable to both parties as soon thereafter as possible using reasonable
diligence and efforts.

 

ARTICLE VII

 

GENERAL PROVISIONS

 

Section 7.1 ASSIGNMENT: Either party may assign or transfer their interest
and/or rights under this Agreement without the prior written consent of the
other provided that nothing contained herein shall relieve the original party of
liability for any obligations contained herein.

 

Section 7.2 BINDING EFFECT: This Agreement shall be binding upon the parties
hereto and their personal representatives, executors, heirs, beneficiaries,
successors, and permitted assigns, if any.

 

 4

 

 

Section 7.3 NOTICES: Unless otherwise changed by written notice, any notice or
other communications required or permitted hereunder shall be deemed given if
sent postage prepaid, return receipt requested, addressed to the respective
party at the address set forth on the signature page of this Agreement.

 

Section 7.4: GOVERNING LAW: This Agreement shall be governed and interpreted
solely in accordance with the laws of the State of Nevada and applicable U.S.
federal law, if any, and in each case without regard to their choice of laws
principles.

 

Section 7.5: LEGAL FORM: The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement or
have been given the right to be so represented.

 

Section 7.6: ENTIRE AGREEMENT: This Agreement embodies the entire agreement
between the parties hereto with respect to the subject matter hereof, and
supersedes all prior, and contemporaneous, negotiations, agreements, and
understandings, whether written or oral. This Agreement, or any provision
herein, may not be changed, waived, discharged, or terminated, except by an
express written instrument signed by the party against whom enforcement of the
change, waiver, discharge or termination is sought.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of date
first written above.

 

 



 

SELLER:

 

     By:

/s/ Rafael Solorio

 

 

Name:

Rafael Solorio

 

 

Title:

an individual

 

 

 

 

 

 

BUYER:

 

 

 

 

 

 

By:

/s/ Roger B. McKeague

 

 

Name:

Kirkland Holding Co.

 

 

Title:

President

 



 

 5

 

 

Definitions used in the Agreement

 

ISSUER means Sector 5, Inc., a Nevada corporation.

 

PURCHASE PRICE for the STOCK means $400,000.

 

STOCK means 15,000,000 shares of common stock of the ISSUER.

 

 

6

--------------------------------------------------------------------------------

 